                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                                                )
                                                )
       v.                                       ) Criminal No. 18-217
                                                )
VERNON JACKSON,                                 )
                                                )
                                                )


                                   MEMORANDUM OPINION

Conti, Chief District Judge.

               Defendant Vernon Jackson (“Jackson”) filed a motion for reconsideration of the

court’s opinion and order of September 18, 2018. (ECF No. 33). The court, after an evidentiary

hearing and argument from counsel for Jackson and the government, vacated the magistrate

judge’s order setting conditions of release and ordered that Jackson be detained pending trial.

(ECF No. 32). The government opposes reconsideration. The motion is ripe for disposition.

               A motion for reconsideration should be granted only where the moving party

establishes one of the following grounds: “(1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court [issued its order]; or (3)

the need to correct a clear error of law or fact to prevent manifest injustice.” Telfair v. Lynch,

No. CV 16-5085 (SDW), 2016 WL 7015628, at *4 (D.N.J. Dec. 1, 2016).

               Jackson made no such showing. His motion merely reiterates an argument from

the hearing that Jackson could be placed on home monitoring with a work release component.

Jackson also represents that he will have no further contact with Duane Moore, who was a

convicted co-defendant in Jackson’s prior federal drug case.

               The court adheres to the reasoning and conclusions in the September 18, 2017
opinion and order. This is a “presumption” case and the government provided clear and

convincing evidence about each of the § 3142(g) factors to indicate that Jackson poses a danger

to the community. Detention at home is not appropriate because cocaine and drug paraphernalia

were found where Jackson was residing at the time of his arrest. The weight of the evidence

against Jackson is strong and he violated existing conditions of his supervised release. The

court, therefore, cannot conclude that the imposition of additional conditions will adequately

protect the safety of the community.



Conclusion

               For the foregoing reasons, Jackson’s motion for reconsideration of the court’s

opinion and order of September 18, 2018 (ECF No. 33) will be DENIED.

               An appropriate order will be entered contemporaneously with this opinion.



October 2, 2018



                                                     BY THE COURT:

                                                     /s/ Joy Flowers Conti
                                                     Joy Flowers Conti
                                                     Chief United States District Judge




                                                2
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                                             )
                                             )
       v.                                    ) Criminal No. 18-217
                                             )
VERNON JACKSON,                              )
                                             )
                                             )


                                        ORDER

              AND NOW, this 2nd day of October, 2018, for the reasons set forth in the

accompanying opinion, IT IS HEREBY ORDERED that defendant Vernon Jackson’s motion for

reconsideration of the court’s opinion and order of September 18, 2018 (ECF No. 33) is

DENIED.



                                                   BY THE COURT:

                                                   /s/ Joy Flowers Conti
                                                   Joy Flowers Conti
                                                   Chief United States District Judge




                                               3
